Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The priors art of record do not teach or fairly suggest, alone or in combination, the specific limitations of an apparatus for measuring a structural angular acceleration based on dynamic centrifugal force measurement, wherein the apparatus for measuring the structural angular acceleration comprises internal core components, an outer wall packaging hood and a data acquisition and processing module; the internal core components are fixed to a structural outer surface to be measured through the outer wall packaging hood; the internal core components are connected with the data acquisition and processing module; the outer wall packaging hood is used for protecting the internal core components and limiting the displacement of a solid ball so that the solid ball can only move longitudinally along the apparatus; the internal core components comprise the solid ball, a rigid block, an elastic block, a strain foil, a rod for lateral limit and connection, a pulley and a track; the solid ball is a spherical entity, has uniform material properties and has center of mass at the center of sphere; the solid ball comes into point contact with the inner walls of the outer wall packaging hood and the rigid block; the solid ball can move freely, but are limited by the outer wall packaging hood and the rigid block; in the absence of external force, the solid ball is stationary relative to the outer wall packaging hood; one end of the rigid block comes into point contact with the solid ball, and the opposite other end is connected with one end of the elastic block for transmitting the force between the solid ball and the elastic block; the rigid block is used to transmit the force between the solid ball and the elastic block; two other ends of the rigid block are connected with the pulley through the rod for lateral limit and connection; the pulley is limited to the track; the track .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 









/HELEN C KWOK/Primary Examiner, Art Unit 2861